Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on July 12, 2022 is acknowledged. Claims 1-15 and 17-21 are currently pending and under examination. 
				 	Terminal Disclaimer

2.	The terminal disclaimer filed on July 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 10,758,605 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 			
Allowable Subject Matter
3.	In view of Applicant’s submission of their approved Terminal Disclaimer, the rejection of record has been withdrawn. Claims 1-15 and 17-21 are allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645    
August 25, 2022             

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645